                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


 GARY L. CONWAY,                                  )
                                                  )
         Plaintiff,                               )
                                                  )        No. 2:19-cv-02677-TLP-tmp
 v.                                               )
                                                  )        JURY DEMAND
 DR. JEAN-CLAUDE LOISEAU,                         )
                                                  )
        Defendant.                                )


               ORDER ADOPTING REPORT AND RECOMMENDATION


      Plaintiff Gary L. Conway sued pro se alleging that Defendants Dr. Jean-Claude Loiseau,

Johnson & Johnson, Inc., Rosetta Cochran, and Shirley Cochran violated his rights under 42

U.S.C. § 1983 and committed medical malpractice. (ECF No. 1.) The Magistrate Judge issued

a Report and Recommendation (“R&R”) recommending that the Court dismiss Plaintiff’s suit

under 28 U.S.C. § 1915(e)(2)(B)(ii). (ECF No. 8 at PageID 59.) For the reasons below, the

Court ADOPTS the R&R in whole and DISMISSES Plaintiff’s complaint with prejudice.

      The Magistrate Judge found that “[t]he complaint does not satisfy the requirements for

federal question jurisdiction” because Plaintiff’s “actual allegations involve medical

malpractice,” which state law governs, not federal law. (ECF No. 8 at PageID 66) (citing Clark

v. Nashville Gen. Hosp. at Meharry, No. 3:14-1048, 2014 WL 2560505, at *3 (M.D. Tenn. June

6, 2014), report and recommendation adopted, 2014 WL 3722881 (M.D. Tenn. July 25, 2014)).

In this way, the Magistrate Judge found that “federal question jurisdiction is not invoked by a

plaintiff either using a court-provided form for 42 U.S.C. § 1983 claims to allege a state law

complaint or by a plaintiff simply titling a state law complaint as a federal constitutional claim.”
    (ECF No. 8 at PageID 64) (citing Evans v. Liberty Mut. Ins. Co., No. 2-18-CV-2506-SHM-dkv,

    2018 WL 5728517, at *4 (W.D. Tenn. Aug. 20, 2018), report and recommendation adopted,

    2018 WL 4329295 (W.D. Tenn. Sep. 11, 2018)).

           The Magistrate Judge also found that no diversity jurisdiction exists here because

    Plaintiff failed to specify the citizenship of Defendants or assert the amount in controversy in

    the complaint. (ECF No. 8 at PageID 65) (citing Novick v. Frank, No. 16-1489, 2017 WL

    4863168, at *1 (6th Cir. June 6, 2017). The Magistrate Judge found that, “[t]hough one of the

    Defendants . . . has a listed address in Tennessee, diversity of citizenship may not be inferred

    from an allegation of mere residence.” (Id.) (citing Novick, 2017 WL 4863168, at *1).

           Finally, in addition to the jurisdictional defects in Plaintiff’s complaint, the Magistrate

    Judge found that Plaintiff does not allege any violation under § 1983 because he fails to allege

    that any of the Defendants are state actors. (ECF No. 8 at PageID 66.) (citing Brotherton v.

    Cleveland, 173 F.3d 552, 567 (6th Cir. 1999)).

           “A party may serve and file objections to the order within 14 days after being served with

    a copy.” Fed. R. Civ. P. 72(a). “When no timely objection is filed, the court need only satisfy

    itself that there is no clear error on the face of the record in order to accept the

    recommendation.” Fed. R. Civ. P. 72(b) advisory committee notes. Plaintiff objected to the

    Magistrate Judge’s R&R seven days too late, rendering the objections untimely under Fed. R.

    Civ. P. 72(a). (ECF No. 9.) Having reviewed the R&R, the Court finds no clear error and

    ADOPTS the Report and Recommendation in its entirety. 1 The Court thus DISMISSES

    Plaintiff’s complaint with prejudice.



1
  Although it is not required to do so, the Court also considered Plaintiff’s objections to the
R&R. Plaintiff’s objections reiterate the medical malpractice claim and fail to rebut the
reasoning for dismissing the complaint.
                                                      2
SO ORDERED, this 26th day of November, 2019.

                                 s/Thomas L. Parker
                                THOMAS L. PARKER
                                UNITED STATES DISTRICT JUDGE




                                  3
